Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of a display device, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the amended independent claim 1 (where claims 2-11 depend from claim 1), a display device comprising: a first substrate comprising a base, a scanning line located above the base, a semiconductor layer, a first inorganic insulating film located between the scanning line and the semiconductor layer, a first
signal line crossing the scanning line and electrically connected to the semiconductor layer, a second inorganic insulating film having a main surface which contacts the first signal line and located between the semiconductor layer and the first signal line, a
capacitance electrode contacting the main surface, a pixel electrode overlapping the capacitance electrode, and a third inorganic insulating film covering the first signal line and the capacitance electrode and located between the first signal line and the pixel
electrode and between the capacitance electrode and the pixel electrode; a second substrate comprising a common electrode; and an electrophoretic element located 
a scanning line located above the base; a semiconductor layer; a first inorganic insulating film located between the scanning line and the semiconductor layer; a signal line crossing the scanning line and electrically connected to the semiconductor layer;
a second inorganic insulating film having a main surface which contacts the signal line and located between the semiconductor layer and the signal line; a capacitance electrode contacting the main surface; a pixel electrode overlapping the capacitance
electrode; and a third inorganic insulating film covering the signal line and the capacitance electrode and located between the signal line and the pixel electrode and
between the capacitance electrode and the pixel electrode.
The claimed invention thereby provides for a reduction in manufacturing costs (note specification page 15, lines 18-21). Furthermore, an inorganic insulating film is less water absorptive as compared to an organic insulating film, and the initial amount of moisture is small and the amount of moisture to be released is small. Therefore, corrosion of the signal lines S1 and S2, the drain electrode and the capacitance electrode can be suppressed. Furthermore, all of the insulating films are inorganic insulating films, and the degree of contact between the insulating films can be improved and moisture pathways at the interfaces of the insulating films can be blocked; all of these objectives plus others as explained in the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably 

Specification
The lengthy specification (i.e. 23 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 5-17-19.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. patent documents directed to various arrangements for display devices:
		Hirai et al			U.S. Patent Pub. 2008/0174852 A1
		Sato				U.S. Patent Pub. 2011/0194170 A1
		Komatsu et al		U.S. Patent Pub. 2011/0205195 A1
		Sato				U.S. Patent Pub. 2011/0285756 A1
		Masuda et al			U.S. Patent Pub. 2012/0293760 A1
		Okamoto e al			U.S. Patent Pub. 2014/0354612 A1
Takeuchi et al		U.S. Patent Pub. 2019/0302565 A1.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN A LESTER/Primary Examiner
Art Unit 2872